DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Goswami, Esq., on May 31, 2021.

The claims have been amended as follows.

1. (Currently Amended) A shunt current sensing circuit comprising: a shunt resistor configured to receive a shunt current;
said third resistor directly connected between said first node and said third node, said first amplifier and said third resistor are configured to generate an output current dependent on a voltage defined across said capacitor, and wherein said voltage is substantially proportional to said shunt current, wherein said filtering stage is configured to reduce a parasitic inductance caused by a derivative of the shunt current with respect to time; and
a current sense amplifier comprises a third input, a fourth input, and a second output, said current sense amplifier connected to said filtering stage and being configured to receive said filtered shunt current from said filtering stage and to sense said filtered shunt current to produce an output voltage;
a first resistor directly connected between said first node and said third input of said current sense amplifier;
a second resistor directly connected between said second node and said fourth input of said current sense amplifier; and
wherein said filtering stage is configured to filter said shunt current such that said output voltage produced by said current sense amplifier is substantially proportional to said shunt current.
2. (Previously Presented) The shunt current sensing circuit of claim 1 wherein said output voltage is further defined as being substantially proportional to said shunt current for all possible values of the derivative of said shunt current with respect to time.
3. (Currently Amended) The shunt current sensing circuit of claim 1 wherein said output voltage is further defined as being inversely related to said shunt current
4. (Previously Presented) The shunt current sensing circuit of claim 1 wherein said output voltage comprises a voltage waveform and wherein said shunt current comprises a current waveform and wherein said output voltage being substantially proportional to said shunt current is further defined as said voltage waveform of said output voltage being substantially proportional to said current waveform of said shunt current.
5-9. (Cancelled)
10. (Previously Presented) The shunt current sensing circuit of claim 1 wherein said current sense amplifier is configured to sense said filtered shunt current in a switching pulse width modulated (PWM) mode.
11. (Previously Presented) The shunt current sensing circuit of claim 1 wherein a load connects between a voltage source and said shunt resistor and wherein said shunt resistor connects to electrical ground such that said current sense amplifier is a low-side current sense amplifier.
12. (Currently Amended) A circuit comprising:
a shunt resistor configured to receive a shunt current;
a filtering stage connected to said shunt resistor and comprising a capacitor and a first amplifier, said capacitor disposed in parallel with said shunt resistor, said capacitor connected between a first node and a second node and wherein said filtering stage is configured to filter said shunt current, said filtering stage further comprises a third resistor and a first amplifier disposed in parallel manner with said capacitor, said first amplifier includes a first input, a second input, and a first output, said first output connects directly to a third node shared with said first input, said second input connects directly to said second node, said third resistor directly connected between said first node and said third node, said first amplifier and said third resistor are configured to generate an output current dependent on a voltage defined across said capacitor, and wherein said voltage is substantially proportional to said shunt current; and

13. (Previously Presented) The circuit of claim 12 wherein a high side of said shunt resistor connects to a voltage source and wherein a low side of said shunt resistor connects to electrical ground.
14. (Previously Presented) The circuit of claim 13 wherein said filtering stage further comprises an RC filter comprising a first resistor, a second resistor and said capacitor.
15. (Previously Presented) The circuit of claim 14 wherein said first resistor connects to a high side of said shunt resistor and wherein said second resistor connects to a low side of said shunt resistor.
16. (Previously Presented) The circuit of claim 15 wherein a high side of said capacitor connects to said first resistor at said first node and wherein a low side of said capacitor connects to said second resistor at said second node such that said capacitor is disposed in parallel with said shunt resistor.
17-19. (Cancelled)
20. (Currently Amended) The circuit of claim 12 wherein said amplification stage further comprises a fourth resistor and a fifth resistor.
21. (Previously Presented) The circuit of claim 20 wherein said fourth resistor connects between said first node and said first input of said second amplifier and wherein said fifth resistor connects to a fourth node shared among said second input of said first amplifier and said second node.
22. (Previously Presented) The circuit of claim 21 wherein said amplification stage further comprises a sixth resistor that connects to a fifth node shared among said fifth resistor and said second input of said second amplifier, and wherein said sixth resistor connects to electrical ground.
23. (Previously Presented) The circuit of claim 22 wherein said amplification stage further comprises a seventh resistor 
24. (Currently Amended) A method of operating a shunt current sensing circuit comprising a shunt resistor, a filtering stage connected to said shunt resistor and comprising a capacitor disposed in parallel with said shunt resistor, said capacitor connected between a first node and a second node and wherein said filtering stage is configured to filter said shunt current, said filtering stage further comprises a third resistor and a first amplifier disposed in parallel manner with said capacitor, said first amplifier includes a first input, a second input, and a first output, said first output being directly connected to a third node shared with said first input, said second input directly connected to said second node, said third resistor directly connected between said first node and said third node, a current sense amplifier comprises a third input, a fourth input, and a second output, said current sense amplifier connected to said filtering stage and being configured to receive said filtered shunt current from said filtering stage and to sense said filtered shunt current to produce an output voltage, a first resistor directly connected between said first node and said third input of said current sense amplifier, and a second resistor directly connected between said second node and said fourth input of said current sense amplifier, said method comprising:
receiving a shunt current with the shunt resistor;
producing a voltage across the capacitor that is substantially proportional to the shunt current;

receiving the filtered shunt current from the filtering stage with the current sense amplifier;
sensing the filtered shunt current with the current sense amplifier; and
producing an output voltage with the current sense amplifier based on the sensed and filtered shunt current such that the output voltage is substantially proportional to the shunt current.
25. (Previously Presented) The method of claim 24 wherein the step of producing the output voltage is further defined as producing the output voltage such that the output voltage is substantially proportional to the shunt current for all possible values of the derivative of the shunt current with respect to time.
26. (Previously Presented) The method of claim 24 wherein the step of producing the output voltage is further defined as producing the output voltage such that the output voltage is inversely related to the shunt current.
27. (Previously Presented) The method of claim 24 wherein the output voltage comprises a voltage waveform and wherein the shunt current comprises a current waveform and wherein the step of producing the output voltage is further defined as producing the output voltage such that the voltage waveform of the output voltage is substantially proportional to the current waveform of the shunt current.
28-30. (Cancelled)
31. (Previously Presented) The method of claim 24 wherein the step of sensing the filtered shunt current is further defined as sensing the filtered shunt current in a switching pulse width modulated (PWM) mode. 

Response to Amendment

This action is a response to the examiner amendment filed above, which has been entered.  Claims 5-9, 17-19, and 28-30 have been withdrawn/cancelled.  Claims 1-4, 10-16, 20-27, and 31 are pending for examination.

	As a result of the amendment, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-4, 10-16, 20-27, and 31 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2016/0125993 to Narayanasamy et al., which discloses detection of plunger movement in DC solenoids through current sense technique;
	United States Patent App. Pub. No. 2015/0381198 to Lasseugette et al., which discloses an apparatus and method for monitoring electrical current; and
	United States Patent App. Pub. No. 2015/0276812 to Ferguson, which discloses a current sensing system and method.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A shunt current sensing circuit comprising . . . a filtering stage connected to said shunt resistor and comprising a capacitor disposed in parallel with said shunt resistor, said capacitor connected between a first node and a second node and wherein said filtering stage is configured to filter said shunt current, said filtering stage further comprises a third resistor and a first amplifier disposed in parallel manner with said capacitor, said first amplifier includes a first input, a second input, and a first output, said first output being directly connected to a third node shared with said first input, said second input directly connected to said second node, said third resistor directly connected between said first node and said third node, . . . a first resistor directly connected between said first node and said third input of said current sense amplifier; a second resistor directly connected between said second node and said fourth input of said current sense amplifier,"
in claim 12, "A circuit comprising . . . a filtering stage connected to said shunt resistor and comprising a capacitor and a first amplifier, said capacitor disposed in parallel with said 
in claim 24, "A method of operating a shunt current sensing circuit comprising a shunt resistor, a filtering stage connected to said shunt resistor and comprising a capacitor disposed in parallel with said shunt resistor, said capacitor connected between a first node and a second node and wherein said filtering stage is configured to filter said shunt current, said filtering stage further comprises a third resistor and a first amplifier disposed in parallel manner with said capacitor, said 
in combination with all other limitations.

Claims 2-4, 10, & 11; 13-16 & 21-23; and 25-27 & 31 are allowed as being dependent on claims 1, 12, and 24, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
6/5/2021